Citation Nr: 0727205	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-16 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
chronic intercostal neuralgia associated with intercostal 
myofascial pain syndrome.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1986 to September 1992.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied a rating in excess of 10 percent for 
chronic intercostal neuralgia.  The veterans claims file is 
now in the jurisdiction of the Providence, Rhode Island RO.  
An October 2006 supplemental statement of the case (SSOC) 
further increased the rating to 20 percent, effective October 
14, 2003.  The veteran has not expressed disagreement with 
the effective dates assigned.  As he continues to express 
disagreement with the 20 percent rating, and the rating is 
less than the maximum under the applicable criteria, the 
claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

In May 2007, the veteran appeared before the undersigned at a 
Travel Board hearing at the RO.  A transcript of this hearing 
is of record.  At the hearing, the veteran submitted 
additional evidence with a waiver of RO initial consideration 
of such evidence.  The veteran's representative also made an 
informal motion to advance the case on the Board's docket due 
to financial hardship and indicated that he would submit a 
formal request showing evidence of financial hardship; a 
formal request has not been submitted. 

At the May 2007 hearing, the veteran testified that he had 
recently been fired from his employment because of his 
service-connected disability.  This testimony raises the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU).  A July 2005 rating 
decision denied entitlement to TDIU.  Since the veteran 
appears to be raising this issue again and it has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.
The matter of the rating for chronic intercostal neuralgia 
with associated intercostal myofascial pain syndrome is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action on his part is required.


FINDING OF FACT

At the May 2007 hearing, prior to the promulgation of a 
decision in the appeals, the appellant notified the Board 
that he intended to withdraw his appeals seeking service 
connection for bilateral hearing loss and tinnitus; there are 
no questions of fact or law remaining before the Board in 
these matters.


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matters of service connection for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the veteran's expression of 
intent to withdraw his appeals, further discussion of the 
impact of the VCAA is not necessary.



B. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.

On the record at the May 2007 hearing, the veteran indicated 
that he was withdrawing his claims seeking service connection 
for bilateral hearing loss and tinnitus.  Hence, there are no 
allegations of error of fact or law for appellate 
consideration on these claims, and the Board does not have 
jurisdiction to consider appeals in these matters, and they 
must be dismissed.


ORDER

The appeals seeking service connection for bilateral hearing 
loss and tinnitus are dismissed.


REMAND

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  The RO issued VCAA notification 
letters in January and July 2004.  However, these letters did 
not explicitly inform the veteran to submit to VA all 
pertinent evidence in his possession.  Thus, the fourth prong 
of VCAA notification was not met.  On remand, another VCAA 
letter should be issued to the veteran that explicitly 
requests such action by the veteran.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's disability has been analogously rated under 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5243, 
Intervertebral Disc Syndrome.  Ratings under Code 5243 can be 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under the General Rating Formula criteria, a 
higher (40%) rating is available where there is forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  VA examination reports and private 
medical records have not provided objective evidence relating 
to these criteria.  Additionally, the record does not contain 
any evidence regarding whether the veteran has had any 
incapacitating episodes to provide for the possibility of 
rating based on incapacitating episodes.  Hence, the record 
is inadequate for the Board to make an informed decision on 
the issue before it.

Additionally, it appears that some pertinent private 
treatment records remain outstanding.  In July 2005, the 
veteran submitted VA Form 21-4138, Authorization for Release 
of Information, for Dr. M. R.  These records have not been 
requested, they may be pertinent to the veteran's claim, and 
they must be secured.  In November 2003, the veteran 
submitted VA Form 21-4138, for Dr. G. F.  April and July 2004 
letters requested these records; however, no response was 
received.  Notably, Dr. G. F.'s name and the veteran's name 
were incorrect on the April and July 2004 letters.  Hence, 
another request for these treatment records should be made 
utilizing the correct identifying information.  

Accordingly, the case is REMANDED for the following:

1.	Send the veteran a letter providing 
the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notification that he should 
submit any pertinent evidence in his 
possession.

2.	After securing the necessary releases, 
obtain complete treatment records from 
Dr. G. F. and Dr. M. R.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file. 

3.	 Then, arrange for the veteran to be 
afforded a VA orthopedic examination 
to assess the severity of his chronic 
intercostal neuralgia associated with 
intercostal myofascial pain syndrome.  
The veteran's claims folder must be 
reviewed by the examiner in 
conjunction with the examination.  Any 
studies or consultations deemed 
necessary should be performed.  The 
examination of the thoracic spine 
should include range of motion 
studies.  With regard to range of 
motion testing, the examiner should 
report at what point (in degrees) pain 
is elicited as well as whether there 
is any other functional loss due to 
weakened movement, excess 
fatigability, or incoordination.  The 
examiner should report any specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months and should provide 
a description of all neurological 
manifestations, to include, but not 
limited to, radiating pain into an 
extremity and bowel or bladder 
impairment.  The examiner should also 
specifically state if ankylosis is 
present.  The examiner must explain 
the rationale for all opinions given. 

4.	Re-adjudicate the claim.  If it 
remains denied, issue an appropriate 
SSOC and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


